Citation Nr: 1135818	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-36 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.  

2. Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disability.  

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a residuals of a neck injury.

5.  Entitlement to service connection for a right thigh disability.  

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from September 1958 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of April 2009.  In July 2010, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

In the April 2009 rating decision, the RO found that claims for "back strain (claimed as injury, lumbar plexus pain, hyperextension, low back condition)" and "hyperextension injury of the thigh" had not been reopened.  However, the Veteran had not claimed service connection for "injury, lumbar plexus pain, hyperextension, low back condition," nor had he claimed service connection for "hyperextension injury of the thigh."  Rather, his current claim, dated in November 2008, had been for "disability" of the "lower back."  Indeed, he did not specifically mention "injury, lumbar plexus pain, hyperextension, low back condition," nor had he ever 

previously mentioned service connection for "hyperextension injury of the thigh" until after the issues were identified as such in the April 2009 rating decision.  

Moreover, although service connection for residuals of a back injury was denied by the Board in February 1995, the Board finds that the issue of service connection for a right thigh injury is a new claim, and not the subject of a prior final denial.  In this regard, in response to the Veteran's May 1990 claim for service connection for a "back condition," the RO, in March 1991, denied service connection for "history hyperextension injury of thigh and back, back strain with lumbar plexus pain," according to what was coded on the rating sheet.  However, the issue identified as such in the rating decision was "back condition."  Moreover, the notice to him stated that his claim for service connection for a "back condition" was denied; no mention was made of a thigh condition, and there is no indication that the actual rating decision was enclosed with the notice.  Inasmuch as the Veteran neither claimed service connection for a thigh condition, nor was ever notified that service connection was denied for such a condition, it cannot be considered as a final decision.  Therefore, for accuracy as well as clarity, these disabilities have been rephrased as a "back disability" and a "right thigh disability."  

The issue of service connection for a right testicle disability, claimed as a result in an in-service beating, was raised at the Veteran's Travel Board hearing., but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  Evidence received since the February 1995 Board decision denying service connection for a back disability includes evidence sufficient to trigger an examination.  

2.  Evidence received since the February 1995 Board decision denying service connection for a left shoulder disability includes evidence sufficient to trigger an examination.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for a left shoulder disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the purpose of addressing whether new and material evidence has been received to reopen the claims for service connection for back and left shoulder disabilities, compliance with the VA's duties to assist and notify need not be discussed.  See U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010). 

Service connection for back and left shoulder disabilities was previously denied by the Board in a February 1995 decision; that decision is final.  38 U.S.C.A. § 7104 (West 2002).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In considering whether there is "new and material evidence," all evidence submitted since the last prior final decision must be considered.  Evans, supra.  

Importantly, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Back Disability

Evidence of record at the time of the prior Board decision included service treatment records, which showed that the Veteran hospitalized for treatment of lumbar strain in April 1959.  Service treatment records also showed treatment for back trouble, though to be a reoccurrence of old injury, in April 1960.  Chronic lumbosacral strain was noted in May 1960.  No pertinent complaints or abnormal findings were noted on the separation examination.  Also of record were post-service records, including a Pittsburgh Hospital report of a hospitalization from January to February, 1967, for treatment dorsal lumbosacral strain, primarily dorsal myofasciitis.  A Mayo Clinic report dated November 1974, stated that the Veteran had undergone a neurological evaluation in September 1974.  The Veteran reported a history of a fall in March 1973, in which he hyperextended his low back.  Also of record was the Veteran's hearing testimony that he had been kicked in the back by his platoon sergeant.  

Based on this evidence, the Board denied the claim on the grounds that the injury in service had resolved without residual disability, that inconsistencies concerning his history detracted from the probative value of his testimony, that an intercurrent injury had occurred, and that there was no relationship between the Veteran's current low back disorder and any incident in active service.  

Evidence received since the February 1995 Board decision includes a January 2010 lay statement from an individual who stated that he witnessed the Veteran's beating in service.  Although the new evidence also includes medical records showing that the Veteran sustained a back injury in October 1997 (or thereabouts), this does not rule out the existence of a chronic back condition before that or other post-service injuries.  In view of this lay evidence of an in-service injury, which must be presumed true for reopening purposes, the Board finds that the newly submitted evidence, when considered with the evidence previously of record, would at least trigger the Secretary's duty to assist by providing a medical opinion.  In this regard, although the Veteran was treated for a back injury in service, with chronic lumbosacral strain noted as a diagnosis on one occasion, he has never been provided a VA examination with nexus opinion.  Thus, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim, and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion).

Left Shoulder

Evidence of record at the time of the February 1995 Board decision included service treatment records, which, although not specifically containing any shoulder complaints, did show treatment for a sore biceps muscle of the left arm in March 1960, with light duty ordered.  The following day, he said that he was not put on light duty but made to climb a tower with his rifle.  His arm was bothering him a great deal, and was placed in a sling, with light duty for the next 24 hours.  Evidence of record also included Columbia Hospital records dated in March 1970, which showed surgery to correct a snapping left scapula.  The records included a history of left shoulder pain for 3-4 months.  Also of record was the Veteran's October 1991 hearing testimony that he had been kicked in the left shoulder by his sergeant during service.  

The Board denied the claim in February 1995 on the basis that the evidence did not show that a current left shoulder disability was related to service.  

Evidence received since that decision includes the January 2010 lay statement from a fellow serviceman who states that he witnessed the beating episode.  In addition, a Fairview Hospital record dated in March 1973 notes that the Veteran reported that he had undergone scapula surgery 13 years earlier.  Although other evidence shows that he underwent scapula surgery in March 1970, three years before the March 1973 note, determinations of credibility and weight are made after the claim is reopened.  Justus, supra.  At a minimum, the new evidence shows that an examination is warranted, and, therefore, the new evidence raises a reasonable possibility of substantiating the claim, and the claim is reopened.  See Shade, supra.


ORDER

New and material evidence to reopen the claim for service connection for a back disability has been received; to that extent only, the appeal is granted.

New and material evidence to reopen the claim for service connection for a left shoulder disability has been received; to that extent only, the appeal is granted.


REMAND

The Veteran contends that his orthopedic disabilities at issue, including the reopened claims, result from service, in particular, an incident in which he states that he was severely beaten and kicked, and that they have continued to the present time.  Medical records show the current presence of the claimed conditions, except that although it is not clear if a separate right thigh condition is present, medical evidence is needed to establish the cause of the symptoms.  VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Veteran must be provided with an examination, which includes a nexus opinion, as to the orthopedic conditions at issue.  

Concerning the claims for service connection for hearing loss and tinnitus, the Veteran claims that these conditions result from acoustic trauma during service.  He also states that the conditions have been present from service.  Thus, an examination must be provided concerning these conditions as well.  Id.  See also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In addition, at his hearing before the undersigned, the Veteran testified that a "Dr. Foster" told him that his hearing loss was related to noise exposure in the military, and that he had a letter from him to that effect.  In January 2009, the Veteran referenced an October 6, 2008, letter from Dr. Foster, which he stated VA had received on November 26, 2008.  However, the records referenced by the Veteran, received November 24, 2008, did not include a statement from Dr. Foster, nor has such a statement been found elsewhere in the file.  The Veteran must be informed of the absence of a letter from Dr. Foster, and asked to submit a copy of the letter.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue a new 38 C.F.R. § 3.159(b) notice letter as to the claims on appeal.  Tell the Veteran that the October 6, 2008, letter from Dr. Foster, concerning his hearing loss and tinnitus claims, was not received by VA, and is not in the claims file.  Ask that he submit a copy of the latter, or that he authorize VA to obtain the letter from Dr. Foster.  

2.  Schedule the Veteran for a VA orthopedic examination to determine whether the current diagnoses for any back, neck, left shoulder, right shoulder, right thigh, and/or left knee disorders.  For each diagnosed condition, the examiner should state whether the disorder is at least as likely as not (e.g., a 50 percent or greater probability) of service onset, or otherwise due to service.  For the purposes of this examination, the examiner should assume that the Veteran sustained injuries in service as described, unless such injuries are inconsistent with the medical evidence.  

The examiner must review the claims file in conjunction with this examination and must provide a rationale for all opinions in a typewritten report.

3.  The Veteran should be afforded a VA audiological examination.  The examiner should conduct Maryland CNC and pure tone threshold testing.  If a bilateral hearing loss disability and tinnitus are diagnosed, the examiner must address whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorders are related to service, including noise exposure.  The examiner is reminded that the lay history provided by the Veteran is of great importance in making these determinations.  

The examiner must review the claims file in conjunction with this examination and must provide a rationale for all opinions in a typewritten report.

4.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claims on appeal.  All claims must be reviewed on a do novo basis.  If any claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


